265 F.3d 69 (1st Cir. 2001)
CHRISTINE BONAS ET AL., Plaintiffs, Appellees,v.TOWN OF NORTH SMITHFIELD ET AL., Defendants, Appellants.
No. 01-2139
United States Court of Appeals For the First Circuit
Heard Sept. 14, 2001Decided September 19, 2001

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF RHODE ISLAND
[Hon. Mary M. Lisi, U.S. District Judge][Copyrighted Material Omitted]
Marc DeSisto, with whom Kathleen M. Powers, and DeSisto Law  Offices were on brief, for appellants.
Howard A. Merten, with whom Eric M. Sommers and Vetter &  White were on brief, for appellees.
Before Selya and Lipez, Circuit Judges, and Doumar,* Senior District Judge.
SELYA, Circuit Judge.


1
In this action for declaratory  and injunctive relief, four registered voters residing in North  Smithfield, Rhode Island (the Town) seek to compel the holding  of an election in November of 2001.  The plaintiffs claim that  the Town's charter requires such an election and that the  refusal of the defendants -- the Town and various Town  plenipotentiaries -- to comply with the charter abridges the  plaintiffs' First Amendment rights to vote and to associate.1 In an effort to parry this thrust, the defendants make four main  arguments.  First, they question the justification for federal  court intervention.  Second, they point to a 1998 referendum,  approved by the voters of North Smithfield, which switched  municipal elections to even-numbered years starting in the year  2002, and assert that this vote erases any need for an election  in 2001.  Third, the defendants claim that the voters ratified  the plan to forgo the 2001 election during the 1999 election (in  which the ballot mentioned lengthened terms for certain elected  officials).  Finally, the defendants interpose a series of  equitable defenses -- waiver, estoppel, and the like.


2
The district court found no merit in the defendants'  contentions, see Bonas v. Town of North Smithfield, No. 01-241,  slip op. at 11-12 (D.R.I. Aug. 20, 2001), and ordered the Town  to hold a regular election for town council and school committee  in 2001.  On this expedited appeal, the defendants renew the  same arguments that the district court rejected.  We heard oral  argument on September 14, 2001, and ruled ore tenus that the  Town must hold the election in question.  This opinion explains  the basis for our ruling.  All applicable time periods (e.g.,  the time for filing petitions for rehearing or rehearing en  banc) shall run from the date of this opinion rather than from  the date of our oral advisory.

I.  BACKGROUND

3
In 1998, the voters of North Smithfield affirmatively  answered four related referendum questions designed to  transition the Town from an odd-year election cycle to an even-year cycle.  The text of these referendum questions (three of  which refer to the amendment of specified sections of the Town's  charter) follows:


4
Article II, Section 2 - Shall the regular  town election be held the first Tuesday after the first Monday in November in even  numbered years beginning in the year 2002?


5
*   *   *


6
Article V, Section 1 - Shall the term of the  town administrator begin on the first day of  December next following his/her election and  extend to November 30th of the year 2002 and  every two years thereafter?


7
*   *   *


8
Article XIV, Section 1 - Shall school  committee members be elected at large at the  regular biennial elections in even numbered  years, keeping their staggered terms  beginning in the year 2002 and serve for a  term of four (4) years and until his/her  successor is elected and qualified?


9
*   *   *


10
Shall all other provisions of the charter  relating to the election, such as  declarations, endorsements, nomination  papers and primary date, be amended to be  consistent with the state election calendar?


11
At the time of the referendum, Article II, section 2,  of the Town's charter stated that "a regular town election shall  be held on the first Tuesday after the first Monday in November  in odd-numbered years."  The charter further provided that town  council members would be chosen at these "regular town  election[s]," and Article IV, section 1, mandated that town  councillors, once elected, would "serve for a term of two (2)  years, such term to begin on the first day of December next  following their election, or until their successors are elected  and qualified."  Article XIV, section 1, decreed that each  school committee member "shall be elected at large at the  regular biennial elections in odd-numbered years to serve for a  term of four (4) years and until his successor is elected and  qualified," and  staggered the terms so that three of the five  school committee slots were filled in one regular biennial  election and the remaining two were filled in the next.


12
The charter amendments resulting from the 1998  referendum make clear that the first even-year town election is  to take place in 2002.  Those amendments do not explicitly  mention any changes in the election schedule leading up to that  year, other than a one-time lengthening of the Town  Administrator's term (which would run from 1999 to 2002).  Had  the amendments contained similar language with respect to the  town council and school committee terms, this case would not  have seen the light of day.


13
Three school committee members had been elected in  1997, each to serve a four-year term in accordance with the  charter provisions in effect at that time.  Two school committee  seats, and all the town council seats, were up for election in  1999.  Despite the absence of any explicit voter mandate  approving lengthened terms for town council and school committee  members, the official ballot for the 1999 municipal election  listed the terms for these offices as three and five years,  respectively.2  These inscriptions appeared out of thin air: neither the town council nor the board of canvassers had taken  any official action aimed at lengthening the terms for these  offices, and the meeting minutes for the relevant periods do not  reflect that the matter was even considered.  Notwithstanding  this lack of documentation, however, the defendants assert -- for  what it may be worth -- that this one-time extension was openly  discussed in various official venues both before and after the  referendum; that one candidate for office in the November 1999  election distributed a flyer stating that "[t]he next election  will be held in November 2002"; and that much of the electorate  plainly understood that the extension was part of the transition  package.


14
Relying on this "understanding" and on the language  that appeared on the 1999 ballot, the defendants decided not to  hold a municipal election in 2001.  The plaintiffs -- four  registered voters in the Town of North Smithfield who desire to  exercise their right to vote for town council and school  committee in the 2001 election -- maintain that they learned of  the Town's intention to forgo the election in February of 2001,  at which point they unsuccessfully petitioned the town council  and board of canvassers for redress.3


15
Invoking 42 U.S.C. § 1983, the plaintiffs then filed  suit in the federal district court, claiming a denial of their  right to vote and their right to political association under the  First and Fourteenth Amendments to the United States  Constitution.  The district court heard the matter on cross-motions for summary judgment, filed after the parties had  stipulated to the pertinent facts.  Ruling from the bench on  August 3, 2001, the district court granted the plaintiffs'  motion, denied the cross-motion, and ordered the defendants to  hold a regular town election in the year  2001 for town council  and three school committee seats.  The court further explained  its rationale in a written decision issued two weeks later. This appeal followed.

II.  JURISDICTION

16
The first -- and most formidable -- obstacle in the  plaintiffs' path is the question of federal jurisdiction.4 Federal courts are courts of limited jurisdiction, and therefore  must be certain that they have explicit authority to decide a  case.  See Irving v. United States, 162 F.3d 154, 160 (1st Cir.  1998) (en banc).  Thus, we subject the  plaintiffs' choice of a  federal forum to careful scrutiny.


17
An earlier election case, Griffin v. Burns, 570 F.2d  1065 (1st Cir. 1978), sets forth the analytic framework.  First,  because the jurisdictional statute, 28 U.S.C. § 1343(3), parrots  the text of 42 U.S.C. § 1983, federal jurisdiction hinges upon  the existence vel non of a substantial claim under section 1983. Griffin, 570 F.2d at 1070.  In other words, federal courts have  jurisdiction over claims arising out of a state or local  electoral dispute if, and to the extent that, the complaint  limns a set of facts that bespeaks the violation of a  constitutionally guaranteed right.


18
It is certain that the right to vote -- the wellspring  of all rights in a democracy -- is constitutionally protected. The Supreme Court long ago described that right as a  "fundamental political right."  Yick Wo v. Hopkins, 118 U.S.  356, 370 (1886).  Thus, the Constitution "protects the right of  all qualified citizens to vote, in state as well as in federal  elections."  Reynolds v. Sims, 377 U.S. 533, 554 (1964).  Since  municipalities are political subdivisions of state government,  this means that the right to vote in local elections (including  referenda elections) is constitutionally protected.  See Griffin, 570 F.2d at 1075.


19
Despite this bedrock federal interest, a federal court  may not inject itself into the midst of every local electoral  dispute.  Election law, as it pertains to state and local  elections, is for the most part a preserve that lies within the  exclusive competence of the state courts.  Powell v. Power, 436  F.2d 84, 86 (2d Cir. 1970).  Thus, with only a few narrow and  well-defined exceptions, federal courts are not authorized to  meddle in local elections.  Consequently, they normally may not  superintend the step-by-step conduct of local electoral contests  or undertake the resolution of "garden variety election  irregularities."  Griffin, 570 F.2d at 1076.


20
It is our task, then, to separate wheat from chaff, and  to determine whether this case fits into one of the isthmian  exceptions to this general rule of non-intervention.  The first,  and most developed, justification for federal court intervention  exists when a discrete group of voters suffers a denial of equal  protection.  See, e.g., Reynolds, 377 U.S. at 558.  Because  there is no evidence that a particular category of North  Smithfield voters will suffer disproportionately from the  defendants' decision to forgo the 2001 election, this case does  not fit that mold.


21
Federal court involvement also may be proper when a  denial of substantive due process occurs, that is, "[i]f the  election process itself reaches the point of patent and  fundamental unfairness."  Griffin, 570 F.2d at 1077.  We found  such a parlous state of affairs in Griffin, when Rhode Island  election officials, relying on a ruling of the state supreme  court, made an after-the-fact decision not to count absentee and  shut-in ballots that had been cast in a primary election. Because that decision changed the rules at the end of the game,  resulting in the annulment of an entire class of ballots that  likely would have been outcome-determinative, we upheld the  district court's order for a new election in the affected ward. Id. at 1080.


22
Although some subsequent cases have distinguished Griffin, see, e.g., Henry v. Connolly, 910 F.2d 1000, 1003 (1st  Cir. 1990) (distinguishing Griffin in respect to the scuttling  of a ballot initiative for failure to comply with state-law  signature prerequisites); Partido Nuevo Progresista v. Perez,  639 F.2d 825, 828 (1st Cir. 1980) (distinguishing Griffin, in a  ballot mismarking case, on the ground that the claimed injury  was indirect vote dilution as opposed to direct  disenfranchisement), none have weakened its core holding:  that,  in those few cases in which organic failures in a state or local  election process threaten to work patent and fundamental  unfairness, a colorable claim lies for a violation of  substantive due process (and, hence, federal jurisdiction  attaches).  Other courts also have struggled with plotting the  boundaries of federal jurisdiction in this area, but, in the  main, have adhered (at least approximately) to Griffin's core holding.  See, e.g., Marks v. Stinson, 19 F.3d 873, 888-89 (3d  Cir. 1994) (citing Griffin and decertifying the winner of a  local election in the face of massive absentee ballot fraud); see also Hennings v. Grafton, 523 F.2d 861, 864 (7th Cir. 1975)  (suggesting that "wilful conduct which undermines the organic  processes by which candidates are elected" may violate the  constitutional right to vote).


23
We do not pretend that it is a simple matter to  segregate run-of-the-mill electoral disputes from those that  appropriately can be characterized as harbingers of patent and  fundamental unfairness.  See Navedo v. Acevedo, 932 F.2d 94, 95  (1st Cir. 1991) (declining to find that asserted election  irregularities reached the level of federal constitutional  violations, but noting that "it is not always easy to draw the  line reflected in the differing outcomes of [the decided  cases]").  Like beauty, fundamental fairness frequently lies in  the eye of the beholder.   But the Constitution does not ensure  a bright-line rule for every situation.  In respect to federal  jurisdiction over claims arising out of a state or local  election dispute, each case must be evaluated on its own facts.


24
In this chiaroscuro corner of the law, one thing is  clear:  total and complete disenfranchisement of the electorate  as a whole is patently and fundamentally unfair (and, hence,  amenable to rectification in a federal court).  Here, our  evaluation of whether such widespread disenfranchisement has  occurred starts -- and ends -- with  a question of state law:  Do  state and local rules mandate an election in North Smithfield  for the offices of town council and school committee in the fall  of 2001?  Assuming that such an election is required -- a topic  to which we shortly shall return -- the Town's refusal to hold it  would work a total and complete disenfranchisement of the  electorate, and therefore would constitute a violation of due  process (in addition to being a violation of state law).


25
In deciding that cases of total and complete  disenfranchisement of the electorate as a whole are federally  justiciable, we find Duncan v. Poythress, 657 F.2d 691 (5th Cir.  Unit B Sept. 1981), particularly helpful.  In that case, the  court held that the refusal of Georgia state officials to call  a special election to fill a position on the Georgia Supreme  Court violated the electors' constitutional right to vote.  Id. at 693.  The court reasoned that, since Georgia law required a  special election following the resignation of any elected  official, the governor's appointment of a successor to a  retiring justice constituted a violation of substantive due  process.  Id. at 699-700 (citing Griffin, 570 F.2d at 1078-79).


26
Along with the Duncan court, we "can imagine no claim  more deserving of constitutional protection than the allegation  that . . . officials have purposely abrogated the right to vote  . . . ."  Id. at 704.  Here, as in Duncan, the decision to  dispense with an election was deliberate.  If the decision is  allowed to stand, every resident of North Smithfield will be  deprived of his or her right to vote for the affected offices. In our judgment, such across-the-board disenfranchisement  betokens an utter breakdown of the electoral process.  That  extraordinary circumstance is far removed from the "garden  variety election irregularities" that courts have held  insufficient to support federal intervention.  Griffin, 570 F.2d  at 1076.


27
In concluding that we have jurisdiction to hear and  determine this case, we do not open the door to routine federal  intervention in state and local elections.  This case is the  long-odds exception to the general rule of non-intervention.  We  emphasize that deciding it does not embroil the federal courts  in the detailed administration of a local election.  The case  does not involve "tinkering with the state's election machinery,  reviewing petitions, registration cards, vote tallies, and  certificates of election for all manner of error and  insufficiency."  Id. at 1077 (citing Powell, 436 F.2d at 86). The violation is striking -- leading, as we have said, to  disenfranchisement of the electorate as a whole -- and the  district court has prudently selected a remedy that allows the  electoral machinery to move forward without continuing federal  involvement.  That remedy simply orders the Town to hold an  election in 2001.  It is essentially the same as the remedy  approved in Griffin, Duncan, and Marks.


28
To say more on this point would be supererogatory. Based on the foregoing, we hold that the district court  appropriately exercised jurisdiction over the plaintiffs'  complaint.5

III.  THE MERITS

29
It remains for us to examine the provisions of the  North Smithfield Town Charter to determine whether, in fact,  they require an election in 2001.  The defendants advance two  related theories in support of their putative authority to  extend the terms of town council and school committee members. First, they suggest that the 1998 referendum, taken together  with existing charter provisions, should be construed to  dispense with the 2001 election.  Second, they suggest that the  electorate ratified the extension of terms when votes were cast  in the 1999 election using an official ballot which indicated  that town council and school committee members would serve  three- and five-year terms, respectively.  See supra note 2. Both theories fail.


30
By its unvarnished terms, the 1998 referendum mandated  that the first even-year election take place in 2002, but,  except with respect to the office of Town Administrator -- an  office that the plaintiffs concede should not be up for election  in 2001 -- did not provide for any changes in the election  calendar or terms of office prior to that date.  Sailing  headlong into the teeth of this plain language -- plain language  which is given more bite by the utter absence of any record of  official approval of a term extension -- the defendants maintain  that the intended consequence, all along, was to postpone the  2001 election until 2002.  To buttress this claim, they submit  various affidavits to show that this consequence was mentioned  both at town council meetings and at an informational meeting,  open to the public, held prior to the vote on the referendum.


31
The interpretation urged by the defendants has a  certain superficial appeal.  To transition from an odd-year to  an even-year election cycle there must, by necessity, exist at  least one irregular term.  Theoretically, either lengthening or  shortening the wonted terms of elected officials could serve  this purpose.  This does not mean, however, that municipal  officials are free to choose the alternative they prefer, which,  unsurprisingly, happens to be the alternative that perpetuates  them in office.  Because charter amendments must be sanctioned  by the voters, R.I. Const. art. XIII, §§ 7-8, we must decide  what course the electors of North Smithfield charted in the 1998  referendum vote.


32
Such an inquiry must start with the language of the  1998 referendum.  Where, as here, that language is plain and  leads to a sensible result, we may not inquire further.  Lopez-Soto v. Hawayek, 175 F.3d 170, 172 (1st Cir. 1999).  Insofar as  North Smithfield's town council and school committee seats are  concerned, the language of the referendum requires that the odd-year election cycle continue undisturbed until the year 2002. Even though the relevant amendments formally took effect on  December 1, 1998, those amendments did not provide for any  transition period in which the regular odd-year elections were  to be canceled or postponed.  In the absence of such a bridge,  we must assume that the charter continues to require that  elections be held in odd-numbered years until 2002, and that the  appropriate terms for town council and school committee have not  been extended.


33
Contrary to the defendants' claim, this scheme does not  create an administrative nightmare.  The five town council  members elected in 2001 each will serve for one year.  In 2002,  all the town council seats will be up for election, along with  the two school committee seats that were on the ballot in 1999. The three school committee members elected in 2001 will serve  until 2004.  That seems simple enough.


34
The defendants posit that the charter forbids such a  shortening of the terms of office because it states that a  school committee member "shall be elected to serve . . . for a  term of four (4) years" and that the town council "shall . . .  consist of five (5) members . . . each to serve for a term of  two (2) years."  This argument proves too much.  If we accept  the defendants' invitation to treat "shall" as mandatory in this  context, then we would have to conclude that the terms of office  could be neither reduced nor increased, and so the defendants  would be slain by their own sword.  To escape from this  Procrustean bed, we must conclude that the 1998 referendum's  mandate for elections to be held in even-numbered years,  beginning in 2002, overrides any contrary provisions of the Town  charter and, thus, trumps the original charter provisions  stipulating the duration of elected terms.  That is perfectly  compatible with the fourth referendum question, see supra at 72,  in response to which the voters specified that "all other  [election-related] provisions of the charter . . . [were to] be  amended to be consistent" with the neoteric even-year election  cycle.


35
The defendants also propose that, in any event, the  voters authorized an extension of the elected terms for school  committee and town council during the 1999 election because the  headings on the official ballot explicitly indicated lengthened  terms for those offices.  See supra note 2 and accompanying  text.  This proposition lacks force.  The voters of North  Smithfield could not have authorized this term extension because  the question was never properly placed before them.  They did  not, for instance, have the option of selecting a two-year term  instead of a three-year term for town council members.


36
That ends this aspect of the matter.  We hold that  placing the legend on the 1999 ballot indicating lengthened  terms of  office was an ultra vires act by local officials.  See Griffin, 570 F.2d at 1076.  Because state law requires that  voters approve any changes to the Town's charter, R.I. Const.  art. XIII, §§ 7-8, these officials were powerless to manufacture  their own authority.


37
The inevitability of this reasoning is made manifest  by a recognition that three school committee members, who were  undisputedly elected only for four-year terms in 1997, were not  on the ballot at all in 1999.  Under the defendants' view, those  officials would serve five-year terms.  The defendants do not  explain how changes on the official ballot in 1999 could  elongate the terms of those school committee members, nor can  they.


38
Our conclusion that the defendants had no authorization  from the voters to dispense with the 2001 election also resolves  the defendants' collateral claim that the plaintiffs somehow  waived their right to challenge the Town's decision because the  proper time to mount a challenge was either immediately after  the 1998 referendum or immediately after the 1999 election. Because neither of these events conferred authority on the  defendants to forgo the 2001 election, the plaintiffs were  entitled to presume that the election would go forward until  they received an unambiguous statement from Town officials to  the contrary.  That notification did not occur until February of  2001.  The plaintiffs thereafter acted with reasonable celerity  and did not knowingly relinquish their rights.6


39
As a last-ditch measure, the defendants suggest that  an extension in officials' terms is permitted by Article IV,  section 1, and Article XIV, section 1, of the Town's charter,  which provide that officials such as town councillors and school  committee members may serve "until their successors are elected  and qualified."7  At most, however, this boilerplate language  assures that acts of God or inadvertent bureaucratic delays do  not leave Town residents without representation pending the  election and certification of new representatives.  It cannot,  and does not, provide authority to dispense with the election  itself.  To hold otherwise would be to give incumbent elected  officials carte blanche to eliminate elections and thus to  retain their offices indefinitely.

IV.  CONCLUSION

40
We need go no further.  For the reasons stated, we  affirm the decision of the district court ordering that an  election be held in 2001.  That election shall encompass all  town council seats (for one-year terms) and three school  committee seats.  To preserve the historical staggering  (specifically reaffirmed by the 1998 referendum) and to honor  the referendum's directive for even-year elections from and  after 2002, each of these school committee members shall be  elected for a three-year term.  Consistent with the 1998  referendum, all five town council seats, and the remaining two  school committee seats shall be up for election in the 2002  election.


41
Affirmed.



Notes:


*
 Of the Eastern District of Virginia, sitting by designation.


1
 The proscriptions of the First Amendment are made  applicable to the states, and thus to local governments, by the  provisions of the Fourteenth Amendment.  See City of Ladue v. Gilleo, 512 U.S. 43, 45 n.1 (1994).


2
 The candidates for town council were listed beneath the  heading "TOWN COUNCIL Three Year Term Vote for any 5." Similarly, the candidates for school committee were listed  beneath the heading "SCHOOL COMMITTEE Five Year Term Vote for  any 2."


3
 The plaintiffs also sought relief before the state Board of  Elections.  The Board declined to hear the case, concluding that  it lacked jurisdiction to order the Town to hold an election.


4
 The defendants also purport to challenge the plaintiffs'  standing, claiming that the plaintiffs cannot satisfy the  "redressability" prong of the standing inquiry.  See Lujan v. Defenders of Wildlife, 504 U.S. 555, 560-61 (1992) (requiring  injury in fact, causation, and redressability for purposes of  Article III standing).  Their argument boils down to an  assertion that a federal court cannot, or should not, order the  remedy that the plaintiffs request.  But the defendants  misconstrue the applicable legal principles.  Redressability  requires only the "'substantial likelihood' that the requested  relief will remedy the alleged injury in fact."  Vermont Agency  of Natural Res. v. U.S. ex rel. Stevens, 529 U.S. 765, 771  (2000).  Understood in this light, the requirement is easily met  by the plaintiffs:  the feared injury is the denial of the right  to vote should the defendants fail to hold the regularly  scheduled election.  There is little doubt that ordering the  Town to hold the election would palliate that alleged  transgression.


5
 The possibility of abstention gives us pause, and, time  permitting, the district court might have done well to insist,  as a matter of comity, that the plaintiffs first exhaust their  state-court remedies.  But the defendants do not offer any  developed argumentation in support of abstention nor do they  appear to have pursued that course with much vigor below. Because issues raised by an appellant but not developed are  deemed waived, United States v. Zannino, 895 F.2d 1, 17 (1st  Cir. 1990), we need not probe the point.
In all events, the most plausible abstention doctrine -- that  contained in R.R. Comm'n v. Pullman Co., 312 U.S. 496 (1941) --  is ill-suited to this case.  The relevant charter provisions are  clear and they lie on the periphery, rather than at the  epicenter, of the state's electoral scheme.  Moreover, the  consequences of abstention here would be too grave to accept,  because the plaintiffs now do not have time, as a practical  matter, to obtain the requested relief from a state court before  the presumptive date of the 2001 elections arrives.  See Duncan,  657 F.2d at 697 (explaining that the decision whether to abstain  "should include consideration of the rights at stake and the  costs of delay pending state court adjudication").


6
 To the extent that the defendants have raised other  equitable claims (e.g., estoppel), they are meritless and we  reject them out of hand.


7
 The 1998 referendum contains somewhat the same language,  but only with respect to school committee seats.